Eagle Pass Independent
                                                                School District, of Workers




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     February 28, 2014

                                   No. 04-14-00123-CV

                                  Blanca HERNANDEZ,
                                        Appellant

                                             v.

 EAGLE PASS INDEPENDENT SCHOOL DISTRICT, Self Insured and Texas Department
  of Insurance Division of Workers' Compensation and Rod Bordelon, Jr. in his Capacity as
                         Commissioner of Workers Compensation,
                                        Appellee

               From the 293rd Judicial District Court, Maverick County, Texas
                            Trial Court No. 12-12-28082-MCV
                       Honorable Cynthia L. Muniz, Judge Presiding


                                      ORDER
      The Appellant’s Motion for Extension of Time to file Notice of Appeal is GRANTED.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court